                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE


   UNITED STATES OF AMERICA                        )
                                                   )
   v.                                              )       No. 2:14-CR-070
                                                   )
   EVELYN JEAN VICKERS                             )

                                          ORDER

          For the reasons provided in the memorandum opinion filed contemporaneously with

   this order, the defendant’s request for the appointment of counsel [doc. 449] is DENIED

   and her motion to reduce sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) for immediate

   compassionate release [doc. 449] is GRANTED. The defendant’s term of imprisonment

   is reduced to time served.

          This order shall not take effect until 14 days after its entry in order to allow the

   Bureau of Prisons time to process the defendant’s release and to allow for a mandatory 14-

   day quarantine period as directed by the Attorney General.

          Except as provided herein, all provisions of the judgment dated July 1, 2015, shall

   remain in effect.

                 IT IS SO ORDERED.

                                                          ENTER:



                                                                  s/ Leon Jordan
                                                            United States District Judge




Case 2:14-cr-00070-RLJ-MCLC Document 456 Filed 08/21/20 Page 1 of 1 PageID #: 2857
